Burgess, D.J.,
¶ 23. Specially Assigned, dissenting in part. I respectfully dissent from the majority’s extension of the wrongful death act to recovery for sibling loss of companionship. While the homicide at the core of this case was horrific, the trial court was nevertheless correct in holding that Vermont’s wrongful death act creates no cause of action for grief, anguish and loss of companionship resulting from the wrongful killing of a brother or sister. The right to recover any damages for wrongful death is purely statutory. No such claim exists in common law. See, e.g., Lazelle v. Town of Newfane, 70 Vt. 440, 443, 41 A. 511, 512 (1898) (explaining that at common law, all actions for personal injuries died with the person injured, and recognizing that damages for the death of a person, caused by the wrongful act of another person, are recoverable only by force of the wrongful death statute). It is elemental, then, that damages for the death of a person, caused by the wrongful act of another, “are recoverable only by force of the statute.” Id.
¶ 24. The statute provides that next of kin may recover:
*377such damages as are just, with reference to the pecuniary injuries resulting from such death____In the case where the decedent is a minor child, the term pecuniary injuries shall also include the loss of love and companionship of the child and for the destruction of the parent-child relationship in such amount as under all the circumstances of the case, may be just.
14 V.S.A. § 1492(b). The second sentence, specifically including within the term “pecuniary injuries” a parent’s claim for “loss of love and companionship” of a wrongfully-killed minor child was added by the Legislature in 1976. Prior to this amendment, it was long established that the Act “awards damages to the decedent’s next of kin only for ‘pecuniary loss.’” Hartnett v. Union Mut. Fire Ins. Co., 153 Vt. 152, 153, 569 A.2d 486, 487 (1989) (emphasis added); see also Lazelle, 70 Vt. at 443-44, 41 A. at 512-13; Needham v. Grand Trunk Ry., 38 Vt. 294, 305 (1865).
¶ 25. “Pecuniary loss” ordinarily means economic loss, commonly measured by the “reasonable expectation by the next of kin of deriving some pecuniary advantage or benefit from the continuance of the life of the deceased.” D’Angelo v. Rutland Ry. Light & Power Co., 100 Vt. 135, 136-37, 135 A. 598, 598 (1927); see also Boyden v. Fitchburg R.R., 70 Vt. 125, 127, 39 A. 771, 771 (1897) (stating that “destruction of such expectation will sustain the action”); Lazelle, 70 Vt. at 444, 41 A. at 512 (“Pecuniary loss ... to those who had a reasonable expectation of pecuniary benefit ... is the foundation of this action.”) (citation omitted). “Pecuniary loss” was also measured by the replacement cost of the intellectual, moral and physical training lost to a child as a result of the wrongful death of parent. Hoadley v. Int’l Paper Co., 72 Vt. 79, 83, 47 A. 169, 171 (1899) (including damages for lost parental instruction as “pecuniary injuries,” since such training “costs money to secure ... for a child from those not its parents”); see also Lazelle, 70 Vt. at 445, 41 A. at 512 (recognizing as compensable the care and nurture lost to children resulting from the wrongful death of a parent, as well as care and protection lost to a widow as a result of the untimely death of a spouse).
¶ 26. Before this Court’s reinterpretation of “pecuniary injuries” in Clymer v. Webster, 156 Vt. 614, 629, 596 A.2d 905, 914 (1991), to include damages for “loss of the comfort and companionship of an adult child,” it had been settled for nearly a century, if not longer, that damages for those kind of intangible losses were not allowed *378under the Act. “[I]n estimating the damages the jury [is] confined to the pecuniary loss sustained by the widow or next of kin, and cannot take into consideration their grief and mental suffering, nor give damages by way of solatium____’’1 Lazelle, 70 Vt. at 443-44, 41 A. at 512. In Lazelle, the surviving son of an elderly mother killed as a result of an “insufficiency” in a town road appealed the trial court’s refusal to instruct the jury that it might award damages in his wrongful death claim for loss of society of his deceased mother. Id. at 441, 41 A. at 511. This Court reiterated that wrongful death recovery under the statute was limited to pecuniary injury, id. at 443, 41 A. at 512, and that “[t]he son’s loss of the society of his mother was not an element of recovery ....” Id. at 446, 41 A. at 513 (emphasis added). The holding of Lazelle was, and remains, consistent with the statutory language specifying recovery for “pecuniary injuries” only, except as otherwise provided for parents of deceased children by the 1976 amendment.
¶ 27. The majority reasons that because this Court found in Clymer that the statute enables parents of wrongfully killed children to claim damages for lost love and companionship, essentially without the amendment and regardless of the deceased child’s age, the same recovery should also be available to adult siblings when they stand as the next of kin aggrieved over the same deprivation of their brother or sister. While consistent with the logic of Clymer, the majority’s result is inconsistent with the plain language of the statute. The broadened construction of “pecuniary injuries” in Clymer supports the majority’s conclusion, but Clymer appears to me more a case of statutory amendment than interpretation, and less-than-compelling precedent for extending this construction of the Act even further.
¶ 28. The holding of Clymer relies on two equally uncertain constructions. The first is dicta in Mobbs v. Central Vermont Ry., 150 Vt. 311, 316, 553 A.2d 1092, 1095 (1988), that the statutory term “‘pecuniary injuries’ does not limit recovery to purely economic losses.”2 *379The second is the substitution in Clymer of recovery for potentially unlimited claims for losses “that can be measured in pecuniary terms,” 156 Vt. at 629, 596 A.2d at 914, in place of the statutory limitation on recovery to actual “pecuniary injuries.”3
¶ 29. Both abolish the pecuniary limitation as enacted by the Legislature and repeatedly recognized by this Court. See, e.g., Lazelle, 70 Vt. at 443-44, 41 A. at 512; Hoadley, 72 Vt. at 83-84, 47 A. at 171; see also Hartnett, 153 Vt. at 153-54, 569 A.2d at 487 (confirming the limit on damages as “only for ‘pecuniary loss,’” and observing that “[i]n modern times, the loss to parents and other next of kin from the death of a child is more likely to be nonpecuniary — for example, mental anguish and loss of companionship — than pecuniary.”).4 This construction, however compassionate, was a substantial departure from precedent and a substantial change to the right of recovery supposedly governed by the wrongful death act. The majority rewrites the statute again to allow recovery for anguish and suffering for lost siblings.
¶ 30. More liberalized recovery for wrongful death may be laudable public policy, but where a statute already exists, it is an expansion most properly left to the Legislature that created the cause of action in the first place. The extent of wrongful death recovery under the Act is a matter of legislative concern, and not for common law *380development. My reservation is not with the policy choice, but that the Legislature, rather than the Court, is the proper forum for rewriting the statute. Acknowledging Clymer as a matter of stare decisis does not require us to further revise the statute to include what the Legislature did not apparently intend upon enactment.
¶ 31. The majority here cites Clymer as recognizing the “modern trend” of expanding pecuniary losses to include damages for loss of companionship, ante, ¶ 8, but this trend was limited to a parent’s recovery of damages for the loss of companionship of a child. See 156 Vt. at 628, 596 A.2d at 913 (“In recent years, a clear majority of jurisdictions with statutes limiting wrongful death recovery to pecuniary loss have expanded the scope of such loss to encompass loss of companionship of a child.”). Indeed, all of the cases cited in Clymer to support this proposition involve parent-child relationships. See id. at 628, 596 A.2d at 913-14; see also In re Air Crash Disaster Near Chicago, Ill., 771 F.2d 338, 340 (7th Cir. 1985) (recognizing general trend among state courts to allow parents to recover for the loss of a child’s society but finding no similar trend among states to allow adults to recover for the loss of an adult sibling’s society).
¶ 32. Neither the statute, nor Clymer, establishes that damages for loss of companionship are available to all beneficiaries under the Act. The Oklahoma Supreme Court faced a similar situation in Clark v. Jones, 658 P.2d 1147, 1149 (Okla. 1983), where that court rejected a claim that siblings of a minor decedent could recover damages for loss of love, affection, and companionship under Oklahoma’s wrongful death statute. See also Hartnett, 153 Vt. at 154, 569 A.2d at 487 (stating that Oklahoma adopted same statutory language as that found in Vermont’s 1976 amendment to wrongful death statute, and recognizing that “[wjhere Vermont adopts a statute copied from another state, the presumption is that the Legislature also adopted the construction given the statute by the courts of the other state”). But see Okla. Stat. title 12, § 1055 (2005) (identifying damages recoverable in wrongful death action when decedent is an unmarried, unemancipated, minor child, which includes some elements not present in 14 V.S.A. § 1492(b)).
¶ 33. Like Vermont, the Oklahoma wrongful death statute initially allowed recovery for “pecuniary loss” and was silent as to the elements of recoverable damages. Clark, 658 P.2d at 1148. An amendment in 1975 gave parents the right to recover damages for, among other things, the “loss of companionship and love of the child” and the “destruction of the parent-child relationship.” Id. at 1148-49. *381As the Oklahoma court found, the amendment “marked a significant departure from the purely pecuniary value approach for measuring a parent’s legal loss,” and it introduced new elements of recoverable damages not previously allowed to be considered in an action for the death of a minor. Id.
¶ 34. The court found that “[b]y expanding the parameters of recoverable loss in a single litigation category — that for the death of unemancipated minor children — the legislature doubtless intended to limit to the surviving parents the ambit of the beneficiary class to be affected by its enactment.” Id. at 1149. The court concluded that, when all of the elements of recoverable damages that were recognized by the statutory amendment were viewed together, it was manifest that the recovery thereunder clearly was intended to benefit the class of surviving parents only. Id.
¶ 35. We should reach a similar conclusion here. The plain language of § 1492(b) indicates that the Legislature intended to limit loss-of-companionship damages to the parents of deceased children. As Justice Peck observed in Hartnett:
[I]t is not “a legitimate function of this Court to expand a statute by implication, that is, by reading into it something which is not there, unless it is necessary in order to make it effective. To do so would usurp the exclusive prerogative of the Legislature; it would constitute judicial legislation, and violate the border lines drawn by the constitutional doctrine of separation of powers.”
153 Vt. at 164, 569 A.2d at 490 (Peck, J., dissenting) (quoting State v. Jacobs, 144 Vt. 70, 75, 472 A.2d 1247, 1250 (1984) (additional citations omitted)).
¶ 36. The additional arguments raised by the majority in support of its interpretation of § 1492(b) are unpersuasive. The Legislature’s post-Clymer amendments to the wrongful death act concerned a different subsection of the statute. Absent indication that a court ruling comes particularly to the Legislature’s attention and is then left alone, lack of legislative action is hardly a reliable indicia of acquiescence. “Legislative inaction has been called a weak reed upon which to lean and a poor beacon to follow in construing a statute.” 2B N. Singer, Sutherland Stat Constr § 49.10, at 76 (5th ed. 1992) (quotations and citations omitted); see also Patterson v. McLean Credit Union, 491 U.S. 164, 175 n.1 (1989) (“It is impossible to assert with any degree of assurance that congressional failure to act *382represents affirmative congressional approval” of judicial interpretation of a statute.) (internal quotation and citation omitted).
¶ 37. The cases from other jurisdictions on which the majority relies for a “general trend” are equally unpersuasive. This Court should not look for trends, rather than legislative intent, when interpreting a statute in place since 1849, especially when the trend appears to be at odds with the Legislature’s plain language. In rejecting a similar argument, the Oklahoma Supreme Court explained:
We cannot follow evolving case law from other jurisdictions in which there is a trend toward expanding “pecuniary loss” to include loss of love and companionship and toward allowing recovery of these elements by any member of a decedent’s family unit. These out-of-state decisions rest largely on statutory schemes dissimilar to, and quite incompatible with, our present legislative design for the apportionment of loss categories among the authorized survivor-beneficiary classes. At this stage of our law’s development, judicial expansion of the pecuniary loss concept would run afoul of explicit limitations imposed by legislative will in [the wrongful death statute].
Clark, 658 P.2d at 1149 (internal citation and emphasis omitted); see also Hartnett, 153 Vt. at 156, 569 A.2d at 488 (“The actions of other states with different statutes are irrelevant to the proper construction of our statute.”).
¶ 38. The majority’s reliance on In re Estate of Finley, 601 N.E.2d 699 (Ill. 1992), is misplaced. In Finley, the Illinois Supreme Court held that the “proven loss of a sibling’s society is a pecuniary injury for which siblings may recover under the wrongful death statute.” Id. at 702. The Illinois court recognized, however, that “[n]owhere in the [Illinois] wrongful death statute is there a distinction between the types of damages recoverable based upon who the next of kin is.” Id. Our statute, in contrast, does draw such a distinction. As discussed above, the Legislature specifically allowed parents to recover loss-of-companionship damages when, the decedent is a child; it did not provide a similar right of recovery for siblings.
¶ 39.1 am authorized to state that Chief Justice Reiber joins in this dissent.

 Derived from the Latin “solace,” solatium means “compensation or damages, esp. for injury to the feelings.” Webster’s New World College Dictionary 1363 (4th ed. 2001).


 Finding no evidence in the record to support any claim for wrongful death recovery of damages claimed by a surviving brother for pecuniary injury and loss of companionship, the Court in Mobbs affirmed the directed verdict below, rejecting plaintiff’s argument that damages should be presumed, but declaring, without need, that “[t]he term ‘pecuniary injuries’ does not limit recovery to purely economic losses.” 150 Vt. at 316, 553 A.2d at 1095. Curiously, Mobbs expressly declined to reach the losLcompan*379ionship issue, id. at 314 n.2, 553 A.2d at 1095 n.2, suggesting that the matter was open to question as if the Court had not flatly rejected such a claim in Lazelle.


 Clymer cites recognition of wrongful death recovery for lost nurture, training, care and protection in Lazelle, and recovery for lost support anticipated after a decedent’s minority allowed in D’Angelo, 100 Vt. at 137-38, 135 A. at 598-99, as examples of “case law concerning the nature and extent of pecuniary loss ... in a state of gradual intermittent development,” Clymer, 156 Vt. at 626, 596 A.2d at 912, but a close reading of those cases confirms that damages for pecuniary injuries were always in the conventional context of replacement cost for tangible losses, D'Angelo, 100 Vt. at 139-40, 135 A. at 598-99, while intangible losses were disallowed, Lazelle, 70 Vt. at 443-44, 446, 41 A. at 512-13.


 This comment was disclaimed in Clymer as dicta unnecessary to the holding in Hartnett that damages for a parent’s grief, mental anguish and suffering over the wrongful death of a child were encompassed in the terms of the 1976 amendment ostensibly authorizing parental recovery for “loss of love and companionship ... and ... destruction of the parent-child relationship.” See Clymer, 156 Vt. at 629 n.8, 596 A.2d at 914 n.8. Nevertheless, the brief history of Vermont’s wrongful death act set forth in Hartnett, 153 Vt. at 154, 569 A.2d at 487, and its characterization of the “pecuniary loss rule” are entirely supported by the statute and case law. See, e.g., Lazelle, 70 Vt. at 443-44, 446, 41 A. at 512-13.